Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
By examiner amendments: Claims 1, 12, 15 and 21 are amended. 
Claims 1, 3-4, 6-15, 17 and 19-22 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10,930,401 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The Application is amended as follows:
1.	(Currently Amended)  A method, performed by one or more computing systems having one or more processors, for providing triage recommendations for animals, the method comprising:
accessing, with at least one processor of the one or more computing systems, a syndrome mapping of syndromes to complaints, each syndrome having a triage category;
accessing, with at least one processor of the one or more computing systems, a complaint mapping of the complaints to symptoms, each symptom corresponding to 
accessing, with at least one processor of the one or more computing systems, historical data corresponding to 
training, with at least one processor of the one or more computing systems, a machine learning model with the accessed historical data corresponding to 
receiving, with at least one processor of the one or more computing systems, wherein each current symptom includes a ratingthat indicates a seriousness of the current symptoms based on a current condition of the animal and the computing system associates the rating for each current symptom with a maximum rating value for each particular symptom rating, and wherein each current symptom includes a weight that indicates an importance of each symptom;
identifying, with the at least one or more computing systems, a triage category of a syndrome to which the current complaint is mapped using the accessed syndrome mapping, the accessed complaint mapping, the current complaint, the current symptoms, and the ratings, a minimum triage category, and weight associated with at least one of the current symptoms;

applying, with at least one processor of the one or more computing systems, the trained machine learning model to the received indications of the current complaint and the current symptoms of the animal to estimate an urgency score, wherein the estimated urgency score is based on a joint posterior distribution of hyperparameters given, for each current symptom, the and its associated
indicating, with at least one processor of the one or more computing systems, a recommendation for the animal based on the identified triage category and the estimated urgency score identified by applying the trained model.
2.	(Cancelled)  
3.	(Original)  The method of claim 1 wherein the identifying of the triage category is based on a current temperature of the animal.
4.	(Previously Presented) The method of claim 1 wherein each complaint is associated with a minimum triage category and the identifying of the triage category is based on the minimum triage category associated with the current complaint.
5.	(Cancelled)  
6.	(Previously Presented)  The method of claim 1 wherein the identified triage category is selected from a group consisting of emergency, urgent, seek medical advice, worrisome, and non-threatening.
7.	(Original)  The method of claim 1 wherein each triage category is associated with a time within which care is to be provided.
8.	(Original)  The method of claim 1 further comprising:
indicating that an electronic consultation is not available based on the current complaint, based on the triage category being emergency, and based on the triage category being seek medical advice when a base response time for seeking medical advice cannot be met; and
when an electronic consultation is available, setting a response time based on hours of operation of a clinic.
9.	(Previously Presented)  The method of claim 8 further comprising:
indicating the response time;
receiving an indication that an electronic consultation is approved; and
directing the conducting of the approved electronic consultation.
10.	(Previously Presented)  The method of claim 9 wherein the conducting of the approved electronic consultation proceeds only after review of the indications of the current complaint and current symptoms.
11.	(Previously Presented)  The method of claim 1 further comprising:
receiving a request for an electronic check;
when the electronic check is due,
receiving an indication of whether the animal is not improving; and
when the animal is not improving, receiving an indication of a symptom; and
conducting the electronic check.
12.	(Currently Amended)  A method performed by one or more computing systems for specifying a syndrome relating to analysis of a current condition of an animal, the method comprising:
receiving specifications of complaints;
receiving specifications of symptoms, each symptom having an associated minimum triage category;
for each complaint,
receiving an indication of one or more symptoms associated with that complaint; and
generating a mapping of that complaint to those symptoms;
for each syndrome,
receiving a minimum triage category for that syndrome;
receiving a signalment for that syndrome;
receiving one or more complaints for that syndrome; and
generating a mapping of that syndrome to the minimum triage category, the signalment, and the one or more complaints for that syndrome;
accessing historical data corresponding to the complaints and the symptoms;
training a machine learning model based on the accessed historical data corresponding to the complaints and the symptoms;
receiving indications of a current complaint and current symptoms, each current symptom having a rating that indicates a seriousness of the current symptoms based on the current condition of the animal, and the computing system associates the rating for each current symptom with a maximum rating value for each particular symptom rating, and wherein each current symptom includes a weight that indicates an importance of each symptom;
applying the trained machine learning model to the received indications of the current complaint and the current symptoms to estimate an urgency score, wherein the estimated urgency score is based on a joint posterior distribution of hyperparameters given a current rating, a maximum rating, and the weight of each current symptom; and
indicating a recommendation based on the estimated urgency score identified by applying the trained model.
13.	(Original)  The method of claim 12 wherein the complaints include a chief complaint and a secondary complaint.
14.	(Original)  The method of claim 12 further comprising, for each complaint, receiving a weight for each symptom associated with that complaint.
15.	(Currently Amended)  One or more computing systems for providing triage recommendations for animals, the one or more computing systems comprising:
one or more computer-readable storage mediums for storing:
a syndrome mapping of syndromes to complaints, each syndrome having a triage category; 
a complaint mapping of complaints to symptoms, each symptom for a complaint having an associated minimum triage category; and 
computer-executable instructions for controlling the one or more computing systems to: 
access historical data corresponding to the complaints and the symptoms;
train a machine learning model with the accessed historical data corresponding to the complaints and the symptoms;
receive that indicates a seriousness of the current symptoms based on a current condition of the animal, and the computing system associates the rating for each current symptom with a maximum rating value for each particular symptom rating, and wherein each current symptom includes a weight that indicates an importance of each symptom;

identify a triage category of a syndrome to which the current complaint is mapped using the syndrome mapping, the complaint mapping, the current complaint, the current symptoms, and the ratings, a minimum triage category, and weight associated with at least one of the current symptoms;
apply the trained machine learning model to the received indications of the current complaint and the current symptoms of the animal to estimate an urgency score, wherein the estimated urgency score is based on a joint posterior distribution of hyperparameters given, for each current symptom, the and its associated
indicate a recommendation for the animal based on the identified triage category and the estimated urgency score; and
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.
16.	(Cancelled)  
17.	(Previously Presented)  The one or more computing systems of claim 15 wherein each complaint is associated with a minimum triage category and the identifying of the triage category is based on the minimum triage category associated with the current complaint.
18.	(Cancelled)
19.	(Original)  The one or more computing systems of claim 15 wherein the instructions further control the one or more computing systems to:
indicate that an electronic consultation is not available based on the current complaint, based on the triage category being emergency, and based on the triage category being seek medical advice when a base response time for seeking medical advice cannot be met; and
when an electronic consultation is available, set a response time based on hours of operation of a clinic.
20.	(Original)  The one or more computing systems of claim 19 wherein the instructions further control the one or more computing systems to:
indicate the response time;
receive an indication that an electronic consultation is approved; and
direct the conducting of the electronic consultation.
21.	(Currently Amended)  A method performed by one or more computing systems for providing triage recommendations for patients, the method comprising:
accessing a syndrome mapping of syndromes to complaints, each syndrome having a triage category;
accessing a complaint mapping of complaints to symptoms, each symptom corresponding to a complaint having an associated minimum triage category;
accessing historical data corresponding to the complaints and the symptoms;
training a machine learning model with the accessed historical data corresponding to the complaints and the symptoms;
receiving wherein each current symptom includes a rating that indicates a seriousness of the current symptoms based on a current condition of the animal, and the computing system associates the rating for each current symptom with a maximum rating value for each particular symptom rating, and wherein each current symptom includes a weight that indicates an importance of each symptom;
identifying a triage category of a syndrome to which the current complaint is mapped using the accessed syndrome mapping, the accessed complaint mapping, the current complaint, the current symptoms, and the ratings, a minimum triage category, and weight associated with at least one of the current symptoms;

applying the trained machine learning model to the received indications of the current complaint and the current symptoms of the patient to estimate an urgency score, wherein the estimated urgency score is based on a joint posterior distribution of hyperparameters given, for each current symptom, the and its associated
indicating a recommendation for the patient based on the identified triage category and the estimated urgency score identified by applying the trained machine learning model.
22.	(Previously Presented)  The method of claim 21, wherein the rating of a first current symptom of the patient is provided by a user and corresponds to a seriousness of the first current symptom based on a current condition of the patient and indicates a relative severity of the first current symptom with respect to clearly demarcated extremes.

Reasons for Allowance
3. 	The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: the computing system associates the rating for each current symptom with a maximum rating value for each particular symptom rating, and wherein each current symptom includes a weight that indicates an importance of each symptom; identifying, with the at least one or more computing systems, a triage category of a syndrome to which the current complaint is mapped using the accessed syndrome mapping, the accessed complaint mapping, the current complaint, the current symptoms, and the ratings, a minimum triage category, and weight associated with at least one of the current symptoms; applying, with at least one processor of the one or more computing systems, the trained machine learning model to the received indications of the current complaint and the current symptoms of the animal to estimate an urgency score, wherein the estimated urgency score is based on a joint posterior distribution of hyperparameters given, for each current symptom, the current rating and its associated a maximum rating and a weight.
The claimed invention is also subject matter eligible because the recitation of a trained learning model removes the claim from being directed to an abstract idea. 

4. 	The most remarkable prior art of record is as follows:
Hagig et al. (U.S. Pre-Grant Publication No. 2015/0286784) which discloses epoch of care-centric healthcare system. 
Iliff et al. (U.S. Pre-Grant Publication No. 2002/0002325) which discloses automated diagnostic system and method including synergies. 
Leon et al. (U.S. Pre-Grant Publication No. 2015/0066520) which discloses standardized pet health decision support system and method.
Francois et al. (U.S. Pre-Grant Publication No. 2017/0262604) which discloses systems and methods for health tracking and management.
Salazar et al. (U.S. Pre-Grant Publication No. 2018/0218126) which discloses determining patient symptoms and medical recommendations based on medical information.
Hamm et al. (U.S. Pre-Grant Publication No. 2013/0060576) which discloses systems and methods for enabling telemedicine consultations and patient referrals.

5.	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maningas et al. (U.S. 6786406 B1) which discloses medical pathways rapid triage system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626